Citation Nr: 0207936	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of the 
protected 10 percent rating for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from December 
1966 to June 1970.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2001, it was remanded to the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development and the 
readjudication of the issue of entitlement to an evaluation 
in excess of 10 percent for asthma.  At that time, the Board 
noted the following: 

[S]ervice connection for asthma was 
awarded in a July 1970 rating decision, 
which assigned a 10 percent rating, 
effective from June 1970.  In July 1971 
the veteran failed to report for an 
examination and the RO terminated payment 
of his award.  In March 1997, the rating 
was continued and he was advised that an 
examination would be scheduled if he was 
willing to report.  The rating reflected 
that the 10 percent rating had been in 
effect since June 1970.  In a May 1997 
rating action it was noted that the 
veteran's award had been terminated for 
failure to report for an examination.  
The status of his claim was continued as 
insufficient to evaluate and that to 
determine the current evaluation an 
examination was required.  The rating 
again reflected that the 10 percent 
rating was effective from June 1970.  The 
veteran's rating was not reduced in June 
1970, but rather the payment of the award 
had been terminated.  In a May 1999 
rating, following a VA examination in 
April 1999, the RO reduced the veteran's 
rating to non compensable, effective from 
January 1999.  It appears, however, that 
while the veteran's award of payments had 
been previously terminated, the actual 
rating of 10 percent, in effect since 
June 1970, is protected.  The veteran's 
award of benefits was terminated in 1971 
for failure to report for an examination, 
but no reduction in the rating was 
accomplished.  A disability which has 
been continuously rated at or above any 
evaluation of disability for 20 or more 
years for compensation purposes under 
laws administered by the Department of 
Veterans Affairs will not be reduced to 
less than such evaluation except upon a 
showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  It appears 
that the rating of 10 percent is 
protected while the actual payment of the 
award was terminated.  However, in order 
to receive an award of compensation the 
veteran must cooperate so that the 
disability may be appropriately 
evaluated. 

Preliminarily, it is noted that in February 2002, the RO 
issued a supplemental statement of the case that continued to 
characterize the issue as entitlement to an evaluation in 
excess of a 0 percent rating for asthma.  The RO again did 
not recognize that the veteran's 10 percent disability 
evaluation was protected.  38 C.F.R. § 3.951 (2001).  
Although the RO did not construe the issue as set forth in 
the remand, they clearly considered all of the facts and 
applied the law regarding the evaluation of disabilities in 
general and asthma in particular.  Consequently, there is no 
prejudice to the veteran in the Board reviewing the issue of 
an evaluation in excess of 10 percent for asthma in the first 
instance, because he has been told what the requirements are 
to establish his claim and because the issue considered by 
the RO was a threshold question to the proper issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As will be discussed below, because the veteran did not 
report for an examination, in a February 1972 rating 
decision, the RO terminated payments on the veteran's award 
of a 10 percent evaluation for service-connected asthma.  
Non-payment of his award resulted from his failure to report 
for physical examinations and the non payment was continued 
when he subsequently failed to report for scheduled 
examinations.  In January 1999, in addition to filing a claim 
for an increased evaluation for asthma, the veteran requested 
that the payment of his benefits be reinstated.  In a May 
1999 rating decision, the RO reduced the evaluation of the 
veteran's asthma to 0 percent, which served to deny his claim 
for reinstatement of the payment of benefits.  In November 
1999, the veteran's representative submitted a statement that 
expressed a desire to appeal the foregoing decision.  The 
Board construes this statement as a notice of disagreement 
not only to the rating of the disability, but also to the 
request for reinstatement of the payment of benefits.  In 
response to that notice of disagreement, the RO issued a 
statement of the case that addressed the issue of an 
increased rating for asthma, but did not address the 
underlying issue of the reinstatement of the payment of 
benefits.  In Manlicon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")." held that in these 
circumstances where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  Accordingly, this issue will be subject of a 
remand.


FINDINGS OF FACT

1.  The RO has made every effort to obtain relevant evidence 
necessary for an equitable disposition of the veteran's claim 
for an increased rating.

2.  The veteran was advised in the March 2001 remand of the 
provisions of 38 C.F.R. § 3.655 as it relates to a failure to 
report for and to complete an examination when required to do 
so for the evaluation of a disability.  

3.  In April 1999 and September 2001, the RO scheduled the 
veteran for respiratory examinations for the purpose of the 
evaluation of his service-connected asthma disability.  The 
veteran failed to cooperate with the pulmonary function tests 
conducted in conjunction with those examinations.  

4.  The examiner who conducted the VA respiratory examination 
in September 2001 reported that there was no contraindication 
for the veteran to do the pulmonary function test; however, 
he could not do the test, his effort was poor twice, and 
there was no need to repeat the test.  

5.  The veteran's failure to cooperate and complete the 
September 2001 respiratory examination was unreasonable as he 
was not shown to be medically unable to comply.  


CONCLUSION OF LAW

The veteran has failed to cooperate with requests for 
examination, his claim for an increased rating is denied.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.655, 4.7, 4.97, Diagnostic Code 6602 (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon an application for an 
increased disability evaluation for an existing service-
connected disability filed by the veteran in August 1996.  
Although there is no specific form for such claims, the 
veteran did utilize VA Form 21-526, Veteran's Application for 
Compensation and Pension.  The application appeared 
substantially complete on its face.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a March 
1997 rating decision; a May 1997 rating decision; a May 1999 
rating decision; the November 1999 statement of the case; the 
March 2001 remand issued by the Board; a March 2001 
development letter from the RO; and the February 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records as they were identified 
by the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in April 1999 and September 2001.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  Moreover, as will be explained in greater 
detail below, the veteran has been uncooperative in 
performing the necessary testing, such testing was not shown 
to contraindicated by his medical status and he was advised 
of the necessity to cooperate.  In view of this, no further 
action is deemed warranted.  The Board will proceed with 
consideration of his claim.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  The Board's March 2001 remand specified the 
necessity of his participation in pertinent examinations.  He 
has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

The appeal arises out of the veteran's claim for an increased 
rating and compensation for his service-connected asthma.  A 
detailed chronology of procedural events will be helpful to 
the proper understanding of the veteran's claim.  

Service connection was awarded for asthma in a July 1970 
rating decision.  A 10 percent disability rating was assigned 
effective from June 16, 1970, the date following the 
veteran's separation from service.  Although monetary 
benefits were awarded based upon that rating, as noted in a 
November 1970, Telegraphic Message, the veteran's 
compensation was being withheld pending recoupment of 
$1,999.20 in severance pay that he had ostensibly received 
upon his separation from service.  

In April 1971, the veteran was scheduled for a routine 
examination for the evaluation of his service-connected 
asthma that was to be conducted on June 1, 1971.  The veteran 
failed to report for the examination and his compensation was 
suspended.  In a letter from the RO dated July 12, 1971, the 
veteran was informed that due to his failure to report for 
the scheduled examination, payments on his disability 
compensation award had been terminated.  The veteran was also 
advised that no further action would be taken unless he 
informed VA of his willingness to report for an examination.  

In a letter from the RO dated February 24, 1972, the veteran 
was again informed that due to his failure to report for a 
scheduled examination, payments on his disability 
compensation award had been terminated.  The veteran was 
again advised that no further action would be taken unless he 
informed VA of his willingness to report for an examination.  
The veteran returned this form on March 7, 1972 expressing 
his willingness to report for an examination.  A physical 
examination was scheduled in April 1972, but the veteran 
failed to report for the scheduled examination.  

In January 1984, the veteran filed a claim for the re-
evaluation of his service-connected asthma.  There is 
contained in the claims file a VA Form 3230, dated in January 
1984, that notes the veteran's "request for re-evaluation of 
his service-connected disability (10 percent asthma)."  On 
January 27, 1984, the RO directed a letter to the veteran 
requesting supporting evidence or information pertinent to 
his claim, specifically including a request for the names and 
addresses of any doctors or hospitals rendering treatment for 
the claimed disability.  

On February 2, 1984, the veteran submitted a statement 
describing employment problems he had because of his health.  
He also submitted a statement of termination from a former 
employer.  

On February 22, 1984, the RO directed a letter to the veteran 
requesting medical evidence in support of his claim and/or 
the completion of VA Form 21-4142, authorizing VA to obtain 
any such evidence identified by the veteran.  There is no 
record of any response from the veteran to this request.  The 
Board notes here that where evidence requested in connection 
with an original claim, a claim for increase or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 
year, further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (1984).

In August 1996, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension, that 
included a reference to asthma as a claimed disability.  

On March 19, 1997, a rating decision was issued that 
continued the 10 percent rating.  The rating reflects that 
the 10 percent rating had been in effect since June 1970.  
The veteran was advised in the rating that an examination 
could be scheduled if he was willing to report.  

On March 28, 1997, the veteran submitted a statement 
reflecting his appreciation for the March 1997 rating 
decision.  He inquired as to how to "go about collecting 
retroactive benefits and receiving a regular check."  He 
disclosed that it was not his intention, nor had it ever been 
his intention, to receive more than the 10 percent rating.  

In a May 9, 1997, rating action the veteran was advised that 
the status of the residuals of his asthma was continued as 
insufficient to evaluate and that to evaluate his claim a 
current examination was required.  It was noted that although 
the March 19, 1997 rating decision had inadvertently 
continued the 10 percent evaluation, no funds were actually 
issued and correction was accomplished because of this error, 
and therefore a decision would not have to be promulgated to 
correct the error.  The rating reflected that the 10 percent 
rating was effective from June 1970.  

In the cover letter with the May 1997 rating, the veteran was 
notified that the reason that they had terminated his 
payments and reduced his disability rating in July 1971 was 
because he had failed to report for an examination that the 
RO had scheduled for him.  It was stated that the veteran 
could request an examination if he wished to reopen his claim 
for an increase for his asthma condition.  The veteran did 
not request an additional examination within one year 
thereafter. 

In January 1999, the veteran filed the current claim for an 
increased evaluation for asthma to include the reinstatement 
of his benefits.  

In April 1999, a VA examination was conducted, including a 
pulmonary function test (PFT).  The veteran gave a history of 
shortness of breath about 3-4 times a week.  He did not use 
any inhalers or medication.  It was noted that he smoked a 
pack of cigarettes a day for 35 years.  He was described as 
well developed, well nourished and not in acute 
cardiorespiratory distress.  There was normal chest 
expansion.  Breath sounds were present and there were no 
wheezes.  Pulmonary function studies were undertaken, but it 
was reported that the test was inaccurate and the veteran 
refused to cooperate.  A repeat study was suggested.  The 
examiner noted an assessment of "poor effort," stating that 
the "Patient could not cooperate for the study, however, 
restrictive impairment is possible."  Further, the examiner 
recalled that the veteran "declined to repeat the PFT as he 
is a cardiac patient and may have a heart attack."  

Based upon the foregoing examination, in a May 1999 rating 
decision, the RO reduced the evaluation of the veteran's 
asthma to 0 percent from January 1999.  This was the first 
rating action reducing the evaluation.  In November 1999, the 
veteran's representative submitted a statement that expressed 
a desire to appeal the foregoing decision.  In response to 
that notice of disagreement, the RO issued a statement of the 
case that addressed the issue of an increased rating for 
asthma in excess of 0 percent.  The statement of the case did 
not address the issue of the reinstatement of benefits.  The 
veteran perfected an appeal of the increased rating claim by 
the filing of a substantive appeal in December 1999.  

In March 2001, the Board issued a remand that first pointed 
out that the reduction of the veteran's asthma disability 
rating to non compensable in the May 1999 rating decision was 
erroneous because the rating of 10 percent had been in effect 
since June 1970, and was therefore protected.  38 C.F.R. 
§ 3.951.  The Board remanded the matter to the RO for 
additional development including a determination as to 
whether the veteran's full participation in the PFT would 
place him at a heightened risk of harm, and if so, what 
alternatives might be employed to evaluate the veteran's 
present asthma condition.  The veteran was also advised in 
the remand that failure to cooperate could result in an 
adverse determination of his claim both in the body of the 
remand and the action paragraph.  The remand cited 38 C.F.R. 
§ 3.655, the regulation governing the consequences of a 
failure to appear for an examination.  

Pursuant to the Board's remand, the veteran was afforded a VA 
respiratory examination in September 2001.  The examination 
included a Pulmonary Function Test (PFT) that was conducted 
on September 10, 2001.  The report of the PFT noted that the 
veteran had "moderate bilateral wheezing and shortness of 
breath after completing the mvv," and was "unable to do the 
pre-drug frc due to wheezing and shortness of breath."  It 
was noted that the veteran had stated that he had asthma and 
had been out of medications for at least a week.  It was 
further noted that the veteran had a heart problem requiring 
him to take a Nitrostat tablet during the test because of 
chest pains.  The veteran was said to have attempted the FRC 
test but was unable to complete it properly.  The report of 
the respiratory examination indicated that the results of the 
PFT of September 10, 2001 could not be interpreted because of 
poor effort, and that the same was the case with a prior test 
of April 21, 1999.  The diagnoses included:  bronchial 
asthma, severe; possible Chronic Obstructive Pulmonary 
Disease (COPD), based on history of smoking and symptoms, PFT 
was not interpretable; and possible coronary artery disease - 
angina.  The examiner opined that there was no 
contraindication to do the PFT in this veteran.  The examiner 
noted, however, that the veteran could not do the test, and 
that his effort was poor on two occasions.  It was stated 
that there was no reason to repeat the PFT.  

Outpatient treatment reports from the Detroit VA Medical 
Center for the period from April 21 to June 9, 1999 have been 
associated with the claims file.  They document that the 
veteran was seen on June 9, 1999 for complaints of having had 
two asthma attacks that day.  There is no other evidence 
available that documents any other treatment of the veteran 
for complaints of asthma since he filed his claim for an 
increased evaluation.  

In February 2002, the RO issued a supplemental statement of 
the case that determined that the evaluation of asthma would 
be continued as 0 percent disabling.  

Analysis

It must first be emphasized that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951.  At 
the onset of the current claim, the veteran's 10 percent 
disability evaluation for asthma had been in effect in excess 
of 20 years.  There has been no evidence that the rating was 
based upon fraud.  Consequently, even though the actual 
payment of the award had been long since terminated, the 
rating of 10 percent is protected because it was not reduced 
for more than 20 years.  Material in the file clearly shows 
that an action to reduce the 10 percent rating effective from 
June 16, 1970 to 0 percent was not taken until the May 1999 
rating which assigned a 0 percent rating effective from 
January 19, 1999.  The issue for consideration on appeal is 
properly characterized therefore as entitlement to a 
disability evaluation in excess of 10 percent for asthma.  
With respect to that issue, the veteran and his 
representative have essentially argued that since the 
veteran's asthma has been classified as severe, he is 
entitled to a disability evaluation for that disorder that is 
commensurate with a severe classification.  As discussed 
above, the issue of reinstatement of the payment of benefits 
is a separate issue that is being remanded to the RO.

Under the diagnostic criteria for the evaluation of bronchial 
asthma, a 10 percent evaluation contemplates FEV-1 of 71 to 
80 percent of predicted or; FEV-1/FVC of 71 to 80 percent; or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation contemplates FEV-1 of 56 to 70 percent of 
predicted or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy; or; inhalational 
anti-inflammatory medication.  A 60 percent evaluation under 
this criteria contemplates FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  When the 
diagnostic criteria for pulmonary disorders were amended in 
October 1996, the supplementary information accompanying the 
final regulations indicated that testing for pulmonary 
function should be after optimum therapy, which provides the 
best possible functioning of an individual and are the 
standard basis of comparison of pulmonary function.  See 61 
Fed. Reg. 46,720, 45,723 (Sept. 5, 1996).

Notwithstanding the foregoing diagnostic criteria, it is 
critical to note that VA regulations also provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The evidence in this case documents that although the veteran 
reported for the April 1999 and September 2001 VA respiratory 
examinations, he failed to fully cooperate in the most 
critical diagnostic test of the examination, the PFT tests.  
First, it is noteworthy that PFT tests are critical in the 
disability evaluation of asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Second, the failure of the veteran to 
cooperate in the testing, made the test results essentially 
worthless.  Third, the veteran was informed that, contrary to 
his belief, his full participation in the tests would not 
jeopardize his health.  Moreover, the veteran was fully 
apprised that the failure to cooperate may result in adverse 
action pursuant to 38 C.F.R. § 3.655.  Therefore, the Board 
finds that the veteran failed to participate in the scheduled 
examination, and his failure to participate was unreasonable.  




The Court has stated that, under VA regulations, it is 
incumbent on the veteran to submit to a VA examination if he 
or she is applying for, or is in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The Board notes 
that in Dusek, the claimant refused to report for examination 
when requested.  To follow Dusek to the next logical step, 
while the claimant sometimes "reports" for VA examinations 
when requested, his failure to cooperate defeats the ability 
of the examiners to ascertain the nature and extent of his 
disability to evaluate it.  If it is impossible due to the 
actions of the claimant for any examiner to formulate sound 
medical opinions as to current diagnosis and extent of a 
claimed disability, then it is clear that there is no 
obligation to continue the futile expenditure of scare 
resources.  The veteran was advised in the Board's remand of 
the necessity for him to cooperate, if he was not medically 
precluded, and there is no evidence that he could not perform 
the requested testing.  Indeed, the examiner indicated that 
the requested testing was not contraindicated.  

While VA has a duty to assist a veteran with the development 
of the evidence in connection with his or her claim, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street".  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence".  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The lack of full cooperation and effort on the part of the 
veteran was especially important in this particular instance 
because the available evidence fails to provide an adequate 
basis for an alternative means of evaluating the severity of 
the veteran's asthma under the pertinent diagnostic codes.  
Outpatient treatment records for the time period in question 
documents only one episode in which the veteran sought 
treatment for asthma complaints.  


The veteran's persistent failure to cooperate in the 
evaluation of his respiratory impairment means the results of 
the April 1999 and September 2001 respiratory examinations 
are invalid.  Indeed, even the VA physician acknowledged as 
much by indicating that, although it appeared the veteran had 
bronchial asthma that seemed to be severe, his effort in the 
pulmonary function tests was poor on both an initial and a 
repeat test.  So as a consequence, the current limitation of 
pulmonary function due to his asthma can not be evaluated 
because of his failure to cooperate.  And this, in turn, is 
found to be similar to a failure to report for an 
examination.  When this occurs, the regulations are quite 
clear; the claim shall be denied.  See 38 C.F.R. § 3.655.  
The September 2001 VA respiratory examination was requested 
for the specific purpose of ascertaining the exact extent of 
the veteran's impairment that was due to his service-
connected asthma.  The veteran was provided with the reasons 
for the examination and the consequences of a failure to 
cooperate.  In its 2001 remand, the Board noted the 
possibility that an examination may not be feasible from the 
standpoint of potential harm that could result to the 
veteran, and directed that a specific medical determination 
be made as to that question.  The medical determination was 
that there was no contraindication for the veteran to 
participate in the PFT.  The veteran was provided written 
notice of this in the February 2002 supplemental statement of 
the case and he did come forward with any medical evidence 
that he could not physically perform the requested testing.  
As such, the Board finds that the evidence shows that veteran 
has failed to cooperate with the examination. 

The evidence as a whole shows a continued pattern of non 
cooperation on the part of the veteran with his failure to 
cooperate with the examination testing to be the most recent 
example.  In cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 
Because the veteran failed to participate in a required 
examination, the claim must be denied since it lacks 
entitlement under the law.  38 C.F.R. § 3.655.  



ORDER

Entitlement to a disability evaluation in excess of the 
protected 10 percent rating for asthma is denied.  


REMAND

As discussed above, the veteran filed a notice of 
disagreement with the RO's denial of a request for the 
reinstatement of the payment of benefits for his service-
connected asthma.  The failure to issue a Statement of the 
Case in such a circumstance renders a claim procedurally 
defective and necessitates a Remand.  Godfrey v. Brown, 7 
Vet.App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet.App. 124, 130 (1996).  After the RO has been given the 
opportunity to cure such a defect, the claim will be returned 
to the Board only if the veteran perfects his appeal in a 
timely manner.  Smallwood v. Brown, 10 Vet.App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet.App. 361, 
374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required--indeed, it 
had no authority--to proceed to a decision") (citation 
omitted).  

Appellate consideration of the veteran's claim for 
reinstatement of the payment of benefits is deferred and this 
claim is remanded to the RO for the following action:

1. The RO should ensure that all notice 
and development requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are satisfied.  38 U.S.C.A. § 5102, 
5103, and 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159).

2.  Thereafter, the RO should furnish the 
veteran and his representative a 
Statement of the Case addressing the 
issue of entitlement to the reinstatement 
of the payment of benefits for his 
asthma, and afford them an opportunity to 
perfect an appeal of the RO's denial of 
this issue by submitting a substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of this issue 
following the issuance of the Statement 
of the Case unless he perfects his 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



